59 So.3d 293 (2011)
H.S., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILY SERVICES and the Guardian Ad Litem Program, Appellees.
No. 3D10-3003.
District Court of Appeal of Florida, Third District.
April 13, 2011.
*294 Joseph P. George, Jr., Criminal Conflict and Civil Regional Counsel, Third Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.
Karla Perkins, Appellate Counsel for Department of Children and Family; Hillary Kambour, Appellate Counsel for Guardian Ad Litem Program.
Before, SHEPHERD and EMAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See V.J. v. Dep't of Children & Family Servs., 949 So.2d 1128 (Fla. 3d DCA 2007).